


EXHIBIT 10.2
ALTERA CORPORATION
1987 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated May 10, 2011)


The following constitute the provisions of the 1987 Employee Stock Purchase
Plan, as amended and restated May 10, 2011, of Altera Corporation.


1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
uniform and nondiscriminatory basis consistent with the requirements of Section
423.


2.Definitions.
(a)“Administrator” shall mean the Board or any Committee designated by the Board
to administer the plan pursuant to Section 15 of the Plan.
(b)“Board” shall mean the Board of Directors of the Company.
(c)“Change of Control” shall mean the occurrence of any of the following events:
(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or
(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets; or
(iii)The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation.
(iv)A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. “Incumbent Directors” shall
mean Directors who either (A) are Directors of the Company, as applicable, as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.
(d)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(e)“Committee” means a committee of the Board appointed by the Board in
accordance with Section 15 hereof.
(f)“Common Stock” shall mean the common stock of the Company.
(g)“Company” shall mean Altera Corporation, a Delaware corporation.
(h)“Compensation” shall mean all base straight time gross earnings, sales
commissions and sales incentives, but exclusive of payments for overtime, shift
premiums, other incentive payments, bonuses or other compensation.
(i)“Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan.
(j)“Eligible Employee” shall mean any individual who is a common law employee of
the Company or any Designated Subsidiary and whose customary employment with the
Company or Designated Subsidiary is at least twenty (20) hours per week and more
than five (5) months in any calendar year. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company.
Where the period of leave exceeds 90 days and the individual's right to
reemployment is not guaranteed either by statute or by contract, the individual
shall be deemed to have withdrawn from the Plan on the 91st day of such leave.
(k)“Exercise Date” shall mean the Trading Day on or before April 30th and
October 31st of each year.
(l)“Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of




--------------------------------------------------------------------------------




determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;
(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board; or
(iv)For purposes of the Offering Date of the first Offering Period under the
Plan, the Fair Market Value shall be the initial price to the public as set
forth in the final prospectus included within the registration statement in Form
S-1 filed with the Securities and Exchange Commission for the initial public
offering of the Company's Common Stock (the “Registration Statement”).
(m)“Offering Date” shall mean the first Trading Day of each Offering Period.
(n)“Offering Periods” shall mean the periods of approximately twelve (12) months
during which an option granted pursuant to the Plan may be exercised, usually
commencing on the first Trading Day on or after May 1st and November 1st of each
year and terminating on the Trading Day on or before April 30th and October
31st. The duration and timing of Offering Periods may be changed pursuant to
Section 4 of this Plan.
(o)“Plan” shall mean this Employee Stock Purchase Plan.
(p)“Purchase Period” shall mean the approximately six (6) month period
commencing on one Exercise Date and ending with the next Exercise Date, except
that the first Purchase Period of any Offering Period shall commence on the
Offering Date and end with the next Exercise Date.
(q)“Purchase Price” shall mean 85% of the Fair Market Value of a share of Common
Stock on the Offering Date or on the Exercise Date, whichever is lower; provided
however, that the Purchase Price may be adjusted by the Administrator pursuant
to Section 20.
(r)“Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(s)“Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.


3.Eligibility.
(a)Subsequent Offering Periods. Any Eligible Employee on a given Offering Date
shall be eligible to participate in the Plan.
(b)Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any Subsidiary, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its subsidiaries accrues at a rate that exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time.


4.Offering Periods. The Plan shall be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 1st and November 1st each year, or on such other date as the
Board shall determine, and continuing thereafter until terminated in accordance
with Section 21 hereof. The Board shall have the power to change the duration of
Offering Periods (includ-ing the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.


5.Subsequent Offering Periods. An Eligible Employee may become a participant in
the Plan by completing a subscription agreement authorizing payroll deductions
in the form of Exhibit A to this Plan and filing it with the Company's Stock
Administration Department prior to the applicable Offering Date.


6.Payroll Deductions.
(a)At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding 10% of the Compensation that he or she
receives on each pay day during the Offering Period; provided, however, that
should a pay day occur on an Exercise Date, a participant shall have the payroll
deductions made on such day applied to his or her account under the new Offering
Period or Purchase Period, as the case may be. A participant's subscription
agreement shall remain in effect for successive Offering Periods unless
terminated as provided in Section 11 hereof.
(b)Payroll deductions for a participant shall commence on the first payday
following the Offering Date and shall end on the last payday in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 11 hereof.
(c)All payroll deductions made for a participant shall be credited to his or her
account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.




--------------------------------------------------------------------------------




(d)A participant may discontinue his or her participation in the Plan as
provided in Section 11 hereof, or decrease the rate of his or her payroll
deductions during the Offering Period by completing or filing with the Company a
new subscription agreement authorizing a change in payroll deduction rate. A
participant may increase his or her rate of payroll deductions only for a
subsequent Offering Period in which he or she is scheduled to participate and
may not increase his or her rate of payroll deductions during an outstanding
Offering Period in which such participant is currently participating. The
Administrator may, in its discretion, limit the nature and/or number of
participation rate changes during any Offering Period. Any decrease in rate
shall be effective fifteen (15) days following the Company's receipt of the
notification.
(e)Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(b) hereof, the Administrator may decrease a
participant's payroll deductions to zero percent (0%) at any time during a
Purchase Period. Payroll deductions shall recommence at the rate provided in
such participant's subscription agreement at the beginning of the first Purchase
Period that is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 11 hereof.
(f)At the time the option is exercised, in whole or in part, or at the time some
or all of the Company's Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company's federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock. At any time, the Company may, but
shall not be obligated to, withhold from the participant's compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Eligible Employee.


7.Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company's Common Stock
determined by dividing such Eligible Employee's payroll deductions accumulated
prior to such Exercise Date and retained in the Participant's account as of the
Exercise Date by the applicable Purchase Price; provided that in no event shall
an Eligible Employee be permitted to purchase during each Purchase Period more
than 10,000 shares of the Company's Common Stock (subject to any adjustment
pursuant to Section 20 hereof), and provided further that such purchase shall be
subject to the limitations set forth in Section 3(b) and other sections of the
Plan that may limit such number. The Eligible Employee may accept the grant of
such option by turning in a completed Subscription Agreement to the Company on
or prior to an Offering Date. The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of the Company's Common Stock an Eligible Employee may purchase during
each Purchase Period of such Offering Period. Exercise of the option shall occur
as provided in Section 9 hereof, unless the participant has withdrawn pursuant
to Section 11 hereof. The option shall expire on the last day of the Offering
Period.


8.Automatic Transfer to Low Price Offering Period. To the extent permitted by
any applicable laws, regulations, or stock exchange rules, if the Fair Market
Value of the Common Stock on any Exercise Date in an Offering Period is lower
than the Fair Market Value of the Common Stock on the Offering Date of such
Offering Period, then all participants in such Offering Period shall be
automatically withdrawn from such Offering Period immediately after the exercise
of their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period.


9.Exercise of Option.
(a)Unless a participant withdraws from the Plan as provided in Section 11
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant's account that are not sufficient to purchase a full share shall be
refunded to participant in a subsequent paycheck. Any other funds left over in a
participant's account after the Exercise Date shall be returned to the
participant. During a participant's lifetime, a participant's option to purchase
shares hereunder is exercisable only by him or her.
(b)If the Administrator determines that, on a given Exercise Date, the number of
shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (1) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Offering Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or (2)
provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Offering Date or Exercise Date, as applicable, in
as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 21 hereof. The Company may make pro
rata allocation of the shares available on the Offering Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company's
shareholders subsequent to such Offering Date.




--------------------------------------------------------------------------------






10.Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares occurs, the Company shall arrange the delivery to each
participant the shares purchased upon exercise of his or her option in a form
determined by the Administrator.


11.Withdrawal.
(a)A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company. All of the
participant's payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant's option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new Subscription
Agreement.
(b)A participant's withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the participant
withdraws.


12.Termination of Employment. In the event a participant ceases to be an
Eligible Employee prior to the Exercise Date of the Offering Period in question
for any reason, including retirement or death, the payroll deductions credited
to the participant's account will be returned to the participant, or in the case
of the participant's death, to the person or persons entitled thereto pursuant
to Section 16 of the Plan, and the participant's option will automatically
terminate.


13.Interest. No interest shall accrue on the payroll deductions of a participant
in the Plan.


14.Stock.
(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 20 hereof, the maximum number of shares of the Company's
Common Stock that shall be made available for sale under the Plan shall be
26,700,000.
(b)Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.
(c)Shares to be delivered to a participant under the Plan shall be registered in
the name of the participant or in the name of the participant and his or her
spouse.


15.Administration. The Administrator shall administer the Plan and shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties.


16.Designation of Beneficiary.
(a)Unless otherwise prohibited by applicable law, a participant may file a
written designation of a beneficiary who is to receive any shares and cash, if
any, from the participant's account under the Plan in the event of such
participant's death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such participant of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant's account under the Plan in the event
of such participant's death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.
(b)Such designation of beneficiary may be changed by the participant at any time
by written notice. In the event of the death of a participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such participant's death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
(c)All beneficiary designations shall be in such form and manner as the
Administrator may designate from time to time.


17.Transferability. Neither payroll deductions credited to a participant's
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 16 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as




--------------------------------------------------------------------------------




an election to withdraw funds from an Offering Period in accordance with Section
11 hereof.


18.Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions. Until shares are
issued, participants shall only have the rights of an unsecured creditor.


19.Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Eligible Employees
at least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.


20.Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Change of Control.
(a)Changes in Capitalization. Subject to any required action by the shareholders
of the Company, the maximum number of shares of the Company's Common Stock that
shall be made available for sale under the Plan, the maximum number of shares
each participant may purchase each Purchase Period (pursuant to Section 7), as
well as the price per share and the number of shares of Common Stock covered by
each option under the Plan that have not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
change in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company's proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant's option has been changed to the New Exercise Date and
that the participant's option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 11 hereof.
(c)Merger or Change of Control. In the event of a merger or Change of Control,
each outstanding option shall be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, any Purchase Periods then in progress shall be
shortened by setting a New Exercise Date and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company's proposed merger or Change of Control. The
Administrator shall notify each participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
participant's option has been changed to the New Exercise Date and that the
participant's option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 11 hereof.


21.Amendment or Termination.
(a)The Administrator may at any time and for any reason terminate or amend the
Plan. Except as otherwise provided in the Plan, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Administrator on any Exercise Date if the Administrator determines that
the termination of the Offering Period or the Plan is in the best interests of
the Company and its shareholders. Except as provided in Section 20 and this
Section 21 hereof, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain shareholder approval in such a manner and to such a degree
as required.
(b)Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant's
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.
(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in




--------------------------------------------------------------------------------




unfavorable financial accounting consequences, the Board may, in its discretion
and to the extent necessary or desirable, modify or amend the Plan to reduce or
eliminate such accounting consequence including, but not limited to:
(i)increasing the Purchase Price for any Offering Period, including an Offering
Period underway at the time of the change in Purchase Price;
(ii)shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and
(iii)allocating shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.


22.Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.


23.Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


24.Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect until terminated under Section 21
hereof.








